              Case 01-01139-KG           Doc 33078        Filed 01/10/19      Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                           §       Chapter 11
                                                 §
W. R. GRACE & CO., et al.,                       §       Case No. 01-01139 (JKF)
                                                 §
                Debtors.                         §       Jointly Administered

            NOTICE OF REAPPOINTMENT OF CLASS 7A PD TRUST TRUSTEE

         WHEREAS on the Effective Date, February 3, 2014, Richard B. Schiro became the

initial Class 7A Trustee of the WRG Asbestos Property Damage Settlement Trust; and

         WHEREAS under Section 4.2(a) of the WRG Asbestos Property Damage Settlement

Trust Agreement, the term of the initial trustee will expire on February 2, 2019; and

         WHEREAS under Section 4.3(a) of the WRG Asbestos Property Damage Settlement

Trust Agreement, the Legal Representative for Future Asbestos-Related Property Damage

Claimants and Holders of Demands (the “PD FCR”) is entitled to select the successor trustee to

the initial trustee, which successor trustee may be the same person who serves as the initial

trustee, and who shall serve a five-year term subject to the other terms and conditions of service

under the WRG Asbestos Property Damage Settlement Trust Agreement; NOW THEREFORE

         PLEASE TAKE NOTICE that the PD FCR, Judge Alexander M. Sanders, Jr., hereby

appoints RICHARD B. SCHIRO to be the Class 7A Trustee of the WRG Asbestos Property

Damage Settlement Trust, for a five-year term beginning February 3, 2019.

//

//

//

//
             Case 01-01139-KG          Doc 33078      Filed 01/10/19     Page 2 of 2



                                                      Respectfully Submitted,


                                                      /s/ Alan B. Rich
                                                      ___________________________________
                                                      Alan B. Rich, Esq.
                                                      Texas Bar No. 16842350
                                                      7324 Gaston Avenue, Suite 124, LB 430
                                                      Dallas, Texas 75214
                                                      (214) 744-5100
                                                      arich@alanrichlaw.com

                                                      COUNSEL TO JUDGE ALEXANDER
                                                      M. SANDERS, JR., LEGAL
                                                      REPRESENTATIVE FOR FUTURE
                                                      ASBESTOS-RELATED PROPERTY
                                                      DAMAGE CLAIMANTS AND HOLDERS
                                                      OF DEMANDS



                                  CERTIFICATE OF SERVICE

                            10th day of January, 2019, this document was served through the
      I certify that on the ____
ECF system on all persons who have requested notice through the ECF system.




                                                       /s/ Deborah D. Williamson
                                                      _________________________________
                                                       Deborah D. Williamson
